DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 01/13/2022.
This action is made FINAL. 
Claims 1-3, 6-12, and 15-23 are pending in this case. 
Claims 1, 10, and 19 are independent claims. 
This application is being examined under the pre-AIA  first to invent provisions.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application is a continuation of and claims priority from U.S. Application 12/897,587 which is a continuation application filed on October 4, 2010, that claims the priority benefit of U.S. Application i1/241,766 filed on September 29, 2005, which claims the priority benefit of U.S. Provisional Application serial no. 60/666,549, filed March 30, 2005.
Claim Objections
Claims 1-3, 6-12, and 15-23 are objected to because of the following informalities:  there is a typo error in independent claims 1, 10, 19: “wherein the second numerical quantity of the second set of browsing items is less that the first numerical quantity of the first set of data items, and wherein a third numerical quantity of the third set of data items is less than the second numerical quantity of the second set of browsing items” (see lines 20-23 of claim 1).  The dependent claims are objected as incorporating the deficiencies of the claims upon which they depend. Appropriate correction is required.




Double Patenting
On Page 9 of the Remarks, Applicants state “Claims 1-3, 6-12, and 15-23 stand rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 7,882,447 and over claims 1-18 of U.S Patent No. 8,863,002.  Applicant respectfully requests that the Office hold this rejection in abeyance until the indication of allowance subject matter".  The previous Double Patenting rejections are maintained and incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out 

Claims 1-2, 6-11, and 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neal et al. (US 2003/0149706 A1, hereinafter Neal) in view of Hooper et al. (US 2005/0044066 A1; hereinafter Hooper).

As to claims 1, 10 and 19, Neal teaches 
a method implemented by a computer system, the method comprising (see ¶ 0087): 
a system comprising at least one processor and executable instructions accessible on a computer-readable medium that, when executed (see Figs. 1-2 and ¶ 0085), cause the at least one processor to perform operations comprising:
a machine-readable medium not comprising transitory propagating signals and storing instructions that, when executed by a machine (see ¶ 0088), cause the machine to execute steps comprising:
identifying a first set of data items based on a query for a product item, wherein the first set of data items represents a set of product items, and wherein the first set of data items comprises a second set of data items and a third set of data items (see annotated Fig. 3 and ¶¶ 0032-0033, showing the mechanism for displaying a user interface with a search query identified in box 300 and a first set of product items related to the search query. In this case the search query is for “bic pen” and the first set of data items in the table display represent the results of the query. The set of product items is identified as “show all categories” which in this case is “Pens” and “Pen Refills” which is the first set of data items);
presenting at least a portion of the first set of data items in an item display area on a display of a device (see Fig. 3 and ¶ 0032; search results or list of identified items is shown in a display list 302), wherein the display concurrently provides a browsing options area presenting a first set of browsing options dependent on a  first numerical quantity of a first set of data items and wherein the first set of browsing options includes one or more options for filtering the first set of data items (see Fig. 3 and ¶ 0033; a compilation of each unique category of product compiled from the list of the identified items; if several different categories {~numerical quantity of a first set of data item} of products were found during the search, then each category will be displayed along with a corresponding category radio button 306, the user can narrow the list by selecting one of the categories.  For example, FIG. 3 shows that two different categories of items were found: pens and pen refills. Since there are 29 matching items (only the first 10 are shown), the selection of the PENS category radio button 306 will narrow the list to include only pens and not pen refills);
in response to a selection of the one or more options for filtering the first set of data items, presenting at least a portion of the second set of data items in the item display area on the first display (see ¶ 0033; the user can narrow the list by selecting one of the categories), wherein the browsing options area is modified to present a second set of browsing options dependent on the second numerical quantity of the second set of data items (¶ 0033; a new display will be generated in which the display list includes only items in the selected category), wherein the second set of browsing options is different than the first set of browsing options (see ¶ 0033; if the search result includes several sub-category {i.e., color}, it would have been obvious to one skilled in the art to realize that the browsing options would regenerated to include the sub-categories {red, green, black, pink…}), and wherein at least one browsing option of the second set of browsing options identifies the third set of data items (see ¶ 0034; a further alternative is to select only items having a particular manufacturer, box 310, this can be used to invoke a screen containing a list of all ; and
in response to a selection of the at least one browsing option, presenting the third set of data items on the first display (see Fig. 3 and ¶¶ 0033-0034; a further alternative is to select only items having a particular manufacturer, box 310, this can be used to invoke a screen containing a list of all manufacturers of the products shown in the display list 302; selecting one of the manufacturers will cause the server 12 to narrow the display list 302 to include only items from the selected manufacturer)
Neal does not appear to teach “wherein the second numerical quantity of the second set of browsing items is less that the first numerical quantity of the first set of data items, and wherein a third numerical quantity of the third set of data items is less than the second numerical quantity of the second set of browsing items.”  However, Hooper is relied upon for teaching these limitations. Specifically, Hooper teaches a search user interface (see Fig. 1) comprising:
presenting at least a portion of the first set of data items in an item display area on a display of a device (i.e., Fig. 1 and ¶ 0022-0023; representations of the images 120), wherein the display concurrently provides a browsing options area presenting a first set of browsing options dependent on a  first numerical quantity of a first set of data items and wherein the first set of browsing options includes one or more options for filtering the first set of data items (i.e., see Fig. 1 and ¶¶ 0022-0023; a first set of browsing options of years: pane 110 displaying a calendar of years, within each year is preferably indicated a number indicating the number of images available within a user’s image archive);
in response to a selection of the one or more options for filtering the first set of data items, presenting at least a portion of the second set of data items in the item display area on 
in response to a selection of the at least one browsing option, presenting the third set of data items on the first display (i.e., see Figs. 1-3 and ¶¶ 0022-0027; the months of the year and the number of images having associated date within each month), wherein the second numerical quantity of the second set of browsing items is less that the first numerical quantity of the first set of data items, and wherein a third numerical quantity of the third set of data items is less than the second numerical quantity of the second set of browsing items (see Fig. 1-3 and ¶¶ 0022-0027; i.e., the numerical quantity of the second set of data items “1997” Year is 49 which is less than the numerical quantity of the first numerical quantity of the first set of data items {which is a total of all the numerical quantity of all the years together, in this case: 49+688+62+2660+69 and the values of years 1998-1999 which are hidden in the example figure 1}, and wherein the third numerical quantity of the third set of data items such as zero for “Feb” month is less than the total number of the whole year 1997 “49”).  
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Neal with the teachings of Hooper to provide a mechanism of concept knowledge base query processing and drilling down of content items or products in a Neal with the teachings of Hooper to provide a mechanism of presenting at least a portion of the first set and the second set of data items on the first display dependent on the first and second quantities of data items respectively and in response to selection of at least one browsing option to present the third set of items on the first display as claimed. Hooper improves the teachings of Neal by providing a filtering mechanism to allow the user to search and retrieve desired data {“images”} easier and quicker (Hooper: see ¶ 0003).

As to claims 2, 11 and 20, Neal in view of Hooper teaches the method of claim 1. Neal in view of Hooper, combined for at least the reasons discussed above further teaches wherein the presenting the third set of data items includes presenting a second display including the third set of data items (Neal: see Fig. 3 and ¶¶ 0033-0034; a further alternative is to select only items having a particular manufacturer, box 310, this can be used to invoke a screen containing a list of all manufacturers of the products shown in the display list 302; selecting one of the manufacturers will cause the server 12 to narrow the display list 302 to include only items from the selected manufacturer).

As to claims 21-23, Neal in view of Hooper teaches the limitation of claim 1 (10, 19). Neal in view of Hooper, combined for at least the reasons discussed above further teaches wherein the first set of browsing options includes at least a first browsing concept and a first set of browsing values associated with the first browsing concept (see Hooper: Figs. 1-3 and ¶¶ 
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Neal with the teachings of Hooper to provide a mechanism of concept knowledge base query processing and drilling down of content items or products in a user interface with quantities identified from the parent object (i.e., Hooper: Year->Month->Date).  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Hooper of category search and presenting search results based on the category search (Hooper: see ¶¶ 0072-0073), with a reasonable expectation of success. One would be motivated to combine the teachings of Neal with the teachings of Hooper to provide a mechanism of presenting at least a portion of the first set and the second set of data items on the first display dependent on the first and second quantities of data items respectively and in response to selection of at least one browsing option to present the third set of items on the first display as claimed. Hooper improves the teachings of Neal by providing a filtering mechanism to allow the user to search and retrieve desired data {“images”} easier and quicker (Hooper: see ¶ 0003).

As to claims 6 and 15, Neal in view of Hooper teaches the method of claim 21 (22). Neal in view of Hooper, combined for at least the reasons discussed above further teaches wherein the first set of browsing values includes browsing values that are respectively selectable to display different portions of the first set of data items (see Hooper: Figs. 1-3 and ¶¶ 0022-0027).
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Neal with the teachings of Hooper to provide a mechanism of concept knowledge base query processing and drilling down of content items or products in a user interface with quantities identified from the parent object (i.e., Hooper: Year->Month-Neal with the teachings of Hooper to provide a mechanism of presenting at least a portion of the first set and the second set of data items on the first display dependent on the first and second quantities of data items respectively and in response to selection of at least one browsing option to present the third set of items on the first display as claimed. Hooper improves the teachings of Neal by providing a filtering mechanism to allow the user to search and retrieve desired data {“images”} easier and quicker (Hooper: see ¶ 0003).

As to claims 7 and 16, Neal in view of Hooper teaches the method of claim 6. Neal in view of Hooper, combined for at least the reasons discussed above further teaches wherein the first set of browsing values includes browsing values that are respectively associated with a number of counts that represents a number of data items associated with the browsing value (see Hooper: Figs. 1-3 and ¶¶ 0022-0027).
One of ordinary skill in the art would have found it obvious, at the time the invention was made, to combine the teachings of Neal with the teachings of Hooper to provide a mechanism of concept knowledge base query processing and drilling down of content items or products in a user interface with quantities identified from the parent object (i.e., Hooper: Year->Month->Date).  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Hooper of category search and presenting search results based on the category search (Hooper: see ¶¶ 0072-0073), with a reasonable expectation of success. One would be motivated to combine the teachings of Neal with the teachings of Hooper to provide a mechanism of presenting at least a portion of the first set and the second set of data items on the first display dependent on the first 

As to claims 8 and 17, Neal in view of Hooper teaches the method of claim 21. Neal in view of Hooper, combined for at least the reasons discussed above further teaches wherein the first browsing concept is identified based on a query (Neal: see Fig. 3 and ¶¶ 0033-0034).

As to claims 9 and 18, Neal in view of Hooper teaches the method of claim 21. Neal in view of Hooper, combined for at least the reasons discussed above further teaches wherein the first display further includes a button that is selectable to display a second browsing concept (Neal: see ¶ 0033; if the search result includes several sub-category {i.e., color}, it would have been obvious to one skilled in the art to realize that the browsing options would regenerated to include the sub-categories {red, green, black, pink…}).

Claims 3, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Neal et al. (US 2003/0149706 A1, hereinafter Neal) in view of Hooper et al. (US 2005/0044066 A1; hereinafter Hooper) further in view of Lawrence et al. (US 2005/0222981 A1; hereinafter Lawrence).

As to claims 3 and 12, Neal in view of Hooper teaches the method of claim 1. Neal in view of Hooper does not appear to teach wherein the first quantity of the first set of data items exceeds a determined threshold, the determined threshold being a configurable value.
However, Lawrence discloses a mechanism of determining a numerical quantity of a set of data items exceeds a determined threshold, the determined threshold being a configurable pre-determined minimum number {~configurable}).
One of ordinary skill in the art would have found it obvious to combine the teachings of Neal with the teachings of Hooper and Lawrence to provide a mechanism of information retrieval One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Lawrence of information retrieval (see ¶ 0017), with a reasonable expectation of success. One would be motivated to combine the teachings of Neal with the teachings of Hooper and Lawrence to provide the user with a search tool that help user access to potentially relevant information (Lawrence: see ¶ 0016).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but are moot in view of new grounds of rejections.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Holbrook et al. (US 2002/0152222 A1) – discloses a graphical user interface that enables the navigation of an unstructured list of data elements; e.g., search results of a database comprising the data elements are classified within the leaf-nodes or intermediate nodes of a hierarchical category node tree, the engine for building the GUI utilizes only the two attributes per data element (see ¶ 0018).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179